Citation Nr: 0626683	
Decision Date: 08/28/06    Archive Date: 09/06/06	

DOCKET NO.  04-03 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had periods of active service from December 1959 
to November 1962 and from November 1962 to April 1969.  He 
served in Vietnam from January 1967 to January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the VARO 
in Nashville, Tennessee, that denied entitlement to service 
connection for PTSD.

A review of the evidence of record discloses that by rating 
decision dated in January 2004, entitlement to a permanent 
and total disability rating for pension purposes was granted.  
This was based primarily on a psychiatric disorder, 
classified for rating purposes as dysthymia/adjustment 
disorder with depressed mood, rated as 50 percent disabling.  

The only issue that has been certified for the Board's review 
at this time is that of the veteran's entitlement to service 
connection for PTSD.  The Board notes that the evidence of 
record includes a report of a psychiatric examination 
accorded the veteran by VA in December 2003.  At that time he 
was given Axis I diagnoses of dysthymia, major depressive 
disorder, generalized anxiety disorder, panic disorder, and 
Benzodiazepine dependence.  He was also given an Axis II 
diagnosis of avoidant personality traits.  The examiner 
opined that the diagnosis of a major depressive disorder was 
not related to the veteran's active service, but added that 
it was "quite possible" that a diagnosis of panic disorder 
was "quite possibly related to, or at least aggravated by" 
the veteran's active service.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.





REMAND

Service connection for PTSD requires:  (1) Medical evidence 
diagnosing PTSD; (2) credible supporting evidence that a 
claimed inservice stressor or stressors actually occurred; 
and (3) medical evidence of a link between current 
symptomatology and a claimed inservice stressor or stressors.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Even assuming that the record includes a diagnosis of PTSD, 
in order for the veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressor or stressors to service.  

The veteran's personnel records disclose that he served in 
Vietnam from January 1967 to January 1968.  His principal 
duty assignment from January 1967 to July 1967 was as a 
wireman with Company A, 2nd Battalion, 14th Infantry, 25th 
Infantry Division.  From July 1967 to early January 1968 his 
principal duty assignment was as a radio telegraph operator 
with the same unit.  The veteran claims that much of the time 
was spent involved in search and destroy missions out of the 
base camp at Chu Chi.  

The veteran has also referred to recollections of an incident 
when his unit was ambushed.  In a statement received in 
January 2003, he reported he could not remember the names or 
dates of individuals involved, but claimed there were 
"approximately 25 men" in the company who were killed.  In a 
communication dated the following month, the veteran 
indicated that the incident resulted in 12 men being killed.

A review of the record shows there has been no attempt to 
document this incident or other incidents or obtain any 
information with regard to the activities of the unit to 
which the veteran was assigned while he was stationed in 
Vietnam.  

Also, the record shows the veteran has been asked to provide 
information with regard to his stressors.  He has done so, 
but he has been somewhat vague in his responses.  The Board 
believes he should be given one more opportunity to be more 
specific with regard to recollections of his experiences in 
Vietnam.

In view of the foregoing, the Board believes that further 
development would be helpful and the case is REMANDED for the 
following actions:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
should be undertaken.  In particular, VA 
should ensure that all notification 
requirements and assistance requirements 
set forth at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) are fully complied 
with and satisfied.

2.  The veteran should be asked to 
provide more specific information 
regarding any stressful incident or 
incidents he experienced while serving in 
Vietnam.  He is to be informed that this 
information is critical to obtain 
supportive evidence of any stressful 
event or events, and his failure to 
provide as complete a response as 
possible may result in the denial of his 
claim for service connection for PTSD.  
In particular, he should be asked to 
provide more information with regard to 
the reported incident when he claims 
either 12 or 25 individuals in his 
company were killed.  He should specify 
what the correct number is.  He should 
also specify within a two-month 
approximate date range as to exactly when 
this alleged incident took place.

3.  The U.S. Army and Joint Services 
Records Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802 should be 
contacted and asked to provide any 
information regarding the activities of 
Company A, 2nd Battalion, 14th Infantry, 
25th Infantry Division in that two-month 
time frame indicated by the veteran.  If 
he does not provide such a time frame, 
information should be provided with 
regard to November and December 1967.  
Also, a history or command chronology, if 
available, for this unit, should be 
obtained for as much as 1967 as possible.  
Any information obtained should be 
associated with the claims file.  If the 
efforts result in negative results, 
documentation to that effect should be 
placed in the claims folder.

4.  Thereafter, if warranted by the 
evidence of record, the veteran should be 
provided with a psychiatric examination 
for the purpose of determining the nature 
and etiology of any psychiatric disorder 
present, including PTSD.  The examiner 
should specifically note that he or she 
has reviewed the claims folder, to 
include any information obtained from the 
JSRRC.  All appropriate studies and 
tests, to include psychological testing, 
should be conducted.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner should specify (1) whether each 
alleged stressor found by VA to be 
established for the record is sufficient 
to produce PTSD; (2) whether the criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between current symptomatology and 
one or more of the inservice stressors 
found to be established by the record by 
VA and found to be sufficient to produce 
PTSD.  Any opinion expressed by the 
examiner should be accompanied by a 
complete rationale.  Whatever psychiatric 
disorder is diagnosed, the examiner 
should provide an opinion as to its 
etiology.  

5.  After the above has been completed to 
the extent possible, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by VA.  He is hereby placed on notice 
that pursuant to the provisions of 38 C.F.R. § 3.655 (2005), 
failure to cooperate by not attending any requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  He is 
also placed on notice that he is to provide as specific 
information as possible with regard to his stressful 
experiences in Vietnam.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

